DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fuel tank” as defined in the claims (i.e., metal disc, O-rings, two grooves, vapor side, fuel side, a gas cylinder which expands and contracts, etc.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3:  A “;” should be inserted after “liquid fuel”;
Line 5:  “disk” should be “sliding metal disc”;
Line 6:  A “;” should be inserted after “side”; and 
Line 11:  “metal disk” should be “sliding metal disc”.

Claim 2 is objected to because of the following informalities:
Line 2:  “groves” should be “grooves”.

Claim 3 is objected to because of the following informalities:  
Line 2:  “disk” should be “disc”.

Claim 4 is objected to because of the following informalities:
Line 3:  “place” should be “placed”.

Claim 5 is objected to because of the following informalities:  
Line 3:  A “;” should be inserted after “liquid fuel”;
Line 5:  “metal disk” should be “sliding metal disc”;
Line 5:  A “;” should be inserted after “vapor side”;
Line 6:  “disc” should be “sliding metal disc”;  
Line 9: “consumed.” should be “consumed,”;
Lines 9 and 10: “metal disk” should be “sliding metal disc”; and
Line 10: “disk” should be “disc”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite the limitation "the plate" in lines 6 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (5526795).
Regarding Claim 1, the Thompson et al. reference discloses a vapor displacement fueling system for zero gravity refueling comprising: a fuel tank (10) configured to hold a liquid fuel a sliding metal disc (piston 16) of lesser diameter than inside of the fuel tank; the metal disk dividing the fuel tank into a liquid side and a vapor side the plate and/or disc having an outer edge layer (i.e., outer surface of piston 16 that lies against the inner wall of fuel tank 10), grooved to receive at least one O-ring (34) to isolate the vapor side from the liquid side; wherein, vapor displacement transported from the liquid side to the vapor side shifts said sliding metal disc forward back and forth as fuel is consumed and a fuel is being taken on, preventing pressure from dropping in the liquid fuel as the metal disc slides. See Annotated Figure 1.

Regarding Claim 2, Thompson et al. further comprise two grooves on the outer edge configured to receive two O-rings parallel to one-another. Two grooves support seals (34; see Figure 1).

Regarding Claim 3, wherein the sliding metal disk (16) is constructed to move aft as the liquid side of the fuel tank is fueled. See Column 5, lines 36 – 44.

Regarding Claim 4, further comprising a gas cylinder (24) which expands when charged, and contracts when discharged, the gas cylinder being place on the vapor side of the fuel tank to aid in expelling the liquid fuel. See Column 5, lines 45 - 63.

Regarding Claim 5, the Thompson et al. reference discloses a vapor displacement fueling system for zero gravity refueling comprising: a fuel tank (10) configured to hold a liquid fuel (20) a sliding metal disc (piston 16) of lesser diameter than inside of the fuel tank; the metal disc dividing the fuel tank into a liquid side (20) and a vapor side (24), the plate and/or disc having an outer edge grooved to receive duel O-rings (34) to isolate the vapor side from the liquid side; wherein, vapor transported from the liquid side to the vapor side shifts said sliding metal disc forward as fuel is consumed preventing pressure from dropping in the liquid fuel as the metal disc slides, and wherein the sliding metal disc is constructed to move aft as the liquid side of the fuel tank is fueled. See column 4, lines 17 – 36.  See Annotated Figure 1.

    PNG
    media_image1.png
    613
    783
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753